DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The rejection of claim(s) 23-25, and 29-46 is/are under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yun (US PGPub 2003/0222346, hereinafter referred to as “Yun”) has been maintained for reasons of record.
Yun discloses the semiconductor method as claimed.  See figures 2A-2F and corresponding text, where Yum teaches, pertaining to claim 23, a method comprising: providing a substrate (110, 112, 120)  including a feature (122) having one or more feature openings and a feature interior, selectively inhibiting tungsten nucleation (140) in the feature such that there is a differential inhibition profile along a feature axis by (142) in the feature in accordance with the differential inhibition profile (figure 2D; [0039]). 
Yun teaches, pertaining to claim 24, wherein the selectively inhibition tungsten nucleation in the feature comprises exposing the feature to a nitrogen-containing compound ([0037-0038]). 
Yun teaches, pertaining to claim 25, wherein exposing the feature to an inhibition chemistry comprises exposing the feature to pulses of the vapor-phase inhibition chemistry ([0037-0038]). 
Yun teaches, pertaining to claim 28, wherein the selectively inhibiting tungsten nucleation in the feature comprises exposing the feature to a nitrogen-containing and hydrogen-containing compound ([0037-0038]). 
Yun teaches, pertaining to claim 29, wherein selectively inhibiting tungsten nucleation comprises passivating a surface without forming a compound material ([0037-0038]). 
Yun teaches, pertaining to claim 30, wherein selectively inhibiting tungsten nucleation comprises passivating a surface by forming a compound material on the surface ([0037-0038]). 

Yun teaches, pertaining to claim 31, a method comprising: providing a substrate (100, 112, 120) including a feature (122) having one or more feature openings and a feature interior, and selectively inhibiting tungsten nucleation (140) in the feature (122) such that there is a differential inhibition profile along a feature axis by exposing 
Yun teaches, pertaining to claim 32, further comprising depositing a tungsten layer in the feature prior to selective inhibition (figure 2D; [0039-0040]).
Yun teaches, pertaining to claim 33, wherein the tungsten layer is conformably deposited in the feature (figure 2D; [0039-0040]).
Yun teaches, pertaining to claim 34, wherein the selectively inhibiting tungsten nucleation in the feature comprises exposing the feature a nitrogen-containing compound ([0038]).
Yun teaches, pertaining to claim 35, wherein selectively inhibiting tungsten nucleation in the feature comprises exposing the feature to exposing the feature to pulses of the vapor-phase inhibition chemistry (figure 2C; [0035]).
Yun teaches, pertaining to claim 36, wherein the selectively inhibiting tungsten nucleation in the feature comprises exposing the feature a nitrogen-containing and hydrogen-containing compound ([0038]). 
Yun teaches, pertaining to claim 37, wherein selectively inhibiting tungsten nucleation comprises passivating a surface without forming a compound material ([0037-0038]).
Yun teaches, pertaining to claim 38, wherein selectively inhibiting tungsten nucleation comprises passivating a surface by forming a compound material on the surface ([0037-0038]).
Yun teaches, pertaining to claim 39, wherein selectively inhibiting tungsten nucleation in the feature comprises exposing the feature ammonia (NH3) ([0038]).
pertaining to claim 40, wherein the selectively inhibiting tungsten nucleation in the feature comprises exposing the feature a nitrogen-containing compound and a tungsten-containing precursor ([0035-0038]).
Yun teaches, pertaining to claim 41, wherein the nitrogen-containing compound and tungsten-containing precursor are introduced to a deposition station housing the substrate at the same time ([0035-0038]).
Yun teaches, pertaining to claim 42, wherein the nitrogen-containing compound and tungsten-containing precursor are introduced to a deposition station housing the substrate sequentially ([0039-0040]).
Yun teaches, pertaining to claim 43, wherein t selectively inhibiting tungsten nucleation in the feature comprises exposing the feature to a nitrogen-containing compound and a tungsten-containing precursor ([0039-0040]).
Yun teaches, pertaining to claim 44, wherein the nitrogen-containing compound and tungsten-containing precursor are introduced to a deposition station housing the substrate at the same time ([0030-0031]).
Yun teaches, pertaining to claim 45, wherein the nitrogen-containing compound and tungsten-containing precursor are introduced to a deposition station housing the substrate sequentially ([0039-0040]).
Yun teaches, pertaining to claim 46, wherein the inhibition chemistry comprises ammonia (NH3) ([0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
The rejection of claims 26 and 27 under pre-AIA  35 U.S.C. 103(a) as being patentable over Yun et al. (US PGPub 2003/0222346, hereinafter referred to as “Yun”) as applied to claim 23 above, and further in view of Wu et al. (US PGPub 2010/0167527, hereinafter referred to as “Wu”).

However, Yun fails to show, pertaining to claim 26, wherein the selective inhibition and selective deposition operations are performed in the same chamber.

Wu teaches, pertaining to claim 26, a similar method that includes forming both a selective deposition and reducing agent process that can be performed in the same or different in chambers (figure 1; [0045]).  In addition, Wu provides the advantages of controlling resistivity and good morphology ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate, wherein the selective inhibition and selective deposition operations are performed in the same chamber, in the method of Yun, according to the teachings of Wu, with the motivation of controlling resistivity and good morphology.

Yun fails to show, pertaining to claim 27, wherein the selective inhibition and selective deposition operations are performed in the different chambers.

Wu teaches, pertaining to claim 27, a similar method that includes forming both a selective deposition and reducing agent process that can be performed in the same or different in chambers (figure 1; [0045]).  In addition, Wu provides the advantages of controlling resistivity and good morphology ([0009]).



Response to Arguments
Applicant's arguments filed 3/05/21 have been fully considered but they are not persuasive. In the Applicant’s remarks on pages 6-9:
Raises the clear issue as to whether Yun alone or in combination with Wu suggests or render obvious selectively inhibiting tungsten nucleation in the feature such that there is a differential inhibition profile along a feature axis.
Specifically, Yun teaches a figure that is laterally and vertically oriented, in which, 
the upper portions of the feature is inhibited within the top portion of the feature.  In addition, a differential inhibition profile is created between the upper portion, as clearly defined by the metal layer (150a) and the inhibition nucleation layer (140), and a lower portion of the feature (See figures 2D and 2F; [0039]), ( thus meets the claimed limitation.


Allowable Subject Matter
Claims 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 5, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896